— Judgment, Supreme Court, Bronx County (Eggert, J.), rendered June 20,1980, convicting defendant, after a jury trial, of murder in the second degree, unanimously reversed, on the law and in the interest of justice, and the case remanded for a new trial. Defendant’s guilt depended primarily upon the jury’s assessment of the credibility of the principal witnesses for the People and for the defense, all of whom were convicts. Prosecutorial zeal in the cross-examination of defense witness Kovzelove and in summation respecting said witness deprived defendant of a fair trial. While this witness explained the circumstances of his prior conviction on a guilty plea to prostitution, the prosecutor improperly expanded upon the fact of such conviction to suggest to the jury a homosexual relationship between this defense witness and the defendant. “ ‘While allowed the widest latitude by way of comment, denunciation or appeal in advocating his cause, this does not give [the prosecutor] any warrant to introduce into summation matter which the jury has no right to consider in determining the guilt or innocence of the defendant’ ” (People v Adams, 21 NY2d 397, 402, citing People v Lombard, 4 AD2d 666, 671). Concur — Murphy, P. J., Kupferman, Sullivan, Carro and Lupiano, JJ.